UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6001


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WAYNE D. THOMPSON, a/k/a Buck Naked, a/k/a Wayne Donnell Thompson,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:08-cr-00309-REP-1)


Submitted: September 22, 2020                               Decided: September 24, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Assistant Federal Public
Defender, Robert J. Wagner, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. G. Zachary
Terwilliger, United States Attorney, Alexandria, Virginia, Richard D. Cooke, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wayne D. Thompson appeals the district court’s order denying his motion seeking

a sentence modification under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

5194. We have reviewed the record and find no reversible error. See United States v.

Jackson, 952 F.3d 492, 502 (4th Cir. 2020) (“Even assuming . . . that a district court in a

First Step Act sentence reduction proceeding has equivalent duties to a court initially

sentencing a defendant, . . . [w]e are satisfied that the district court considered the parties’

arguments and had a reasoned basis for exercising its own legal decisionmaking authority.”

(internal quotation marks and brackets omitted)). Accordingly, we affirm the district

court’s order. United States v. Thompson, No. 3:08-cr-00309-REP-1 (E.D. Va. Dec. 10,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  AFFIRMED




                                               2